Citation Nr: 9902244	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-34 827	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a cold 
injury of both feet, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  This appeal arises from an October 1997 rating 
action in which the RO denied an evaluation in excess of 10 
percent for residuals of bilateral trench feet.  

In a December 1997 VA Form 9, the veteran requested a hearing 
before a RO hearing officer.  A RO hearing was scheduled for 
a date in April 1998.  The veteran canceled the hearing and 
requested that his claims folder be forwarded to the Board 
for appellate adjudication.


REMAND

The claim for an increased rating for residuals of frozen 
feet was received at the RO in August 1997.  The veteran has 
been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).  However, subsequent to filing this claim, the rating 
criteria were changed, and the disorder at issue was 
reclassified as residuals of a cold injury, effective January 
12, 1998.  This change is reflected in the issue as stated on 
the title page.  The RO has not had the opportunity to 
consider the veterans claim under the new criteria.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
claim has been filed or reopened, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

A treatment letter dated in June 1995 was received from L.B. 
Givens, M.D.  Dr. Givens stated that as a result of his 
frozen foot syndrome, the veteran has had painful feet which 
requires supportive stockings to help relieve the pain.  

The Board also notes that the August 1997 VA examination does 
not provide comprehensive clinical findings sufficient for 
the evaluation of cold injuries under the old or the new 
rating criteria, and as a result, further VA examination is 
necessary.     

 The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for residuals of bilateral 
trench feet since August 1997, the date 
of the VA examination.  Based on his 
response, the RO should obtain all 
treatment records referable to the 
veterans feet from identified source(s) 
and associate them with the claims 
folder.   

2.  Following receipt of the 
aforementioned evidence,  the veteran 
should be afforded an examination with a 
VA specialist in vascular diseases.  The 
purpose of the examination is to 
ascertain the current nature and degree 
of severity of his service connected 
residuals of bilateral trench feet and to 
obtain information which will provide for 
its evaluation under the both the old and 
the new rating criteria for cold injury 
residuals.  The claims folder must be 
made available to the examining physician 
prior to the examination and he/she 
should indicate that a review of the 
claims folder was accomplished.  All 
clinical findings should be reported in 
detail.  As regards the old rating 
criteria, the examiner must comment as to 
whether the residuals of frozen feet are 
manifested by persistent moderate 
swelling, tenderness or redness, and/or 
whether they are manifested by loss of 
toes or parts of toes and persistent 
severe symptoms.  As regards the new 
rating criteria, the examining physician 
must comment as to the presence or 
absence of residuals of cold injury of 
the feet, such as pain, numbness, cold 
sensitivity, or arthralgia and the 
presence or absence of the following: 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Each 
affected foot must be evaluated 
separately.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

If the determination remains adverse to the veteran, both he 
and his representative  should be provided with a 
Supplemental Statement of the Case.  They should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent Court 
decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs 

ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 2 -
